DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/13/2017 and the claims filed on 9/8/2020 and the Terminal Disclaimer filed on 9/30/2020.  Currently, claims 1-20 are pending.  

Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

a first independent bottom layer associated with the first domain, the first independent bottom layer configured to extract features that are specific to the first domain and not shared with the second domain; 
a second independent bottom layer configured to extract features that are shared across the first domain and the second domain; a plurality of shared layers configured 
a plurality of separate layers, each separate layer configured to predict likelihood of the viewing user performing a task associated with the separate layer based on the features extracted from the first independent bottom layer, the second independent bottom layer, and the plurality of shared layers

The closest prior art of record Ahmed (“Scalable Hierarchical Multitask Learning Algorithms for Conversion Optimization in Display Advertising”) discloses a hierarchical model and a scalable algorithm to perform inference for multitask learning, but fails to disclose the first independent bottom layer, the second independent bottom layer, and the plurality of shared layers as claimed.  

Accordingly, the 35 USC § 103 rejection of claims 1-20 has been withdrawn.

Applicant’s arguments, filed on 12/28/2020, and the Terminal Disclaimer, filed on 9/30/2020, with respect to the nonstatutory double patenting rejection of claims 1-6 and 11-16 have been fully considered and are persuasive to overcome the rejection. Accordingly, the nonstatutory double patenting rejection of claims 1-6 and 11-16 is withdrawn.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125